Tom Green County                                               May 8, 2015
                                   District Clerk
                                   Sheri W oodfin




112 W Beauregard                                                                   325-659-6579
San Angelo TX 76903                                                          Fax - 325-659-3241



                                                                                     May 8, 2015

Re: Request for Appellate Record

Style: George Henry Walker V. The State of Texas




Method of Delivery: Postal Mail
Date Sent: May 8, 2014

Mr. Walker,

        Enclosed you will find, for your review, your requested copy of the appellate record and
reporter’s record. We have forwarded a copy of this letter to the Third Court of Appeals..

Sincerely,


Rebecca Douglas
Deputy District Clerk

CC: Mr. George Henry Walker
    Middleton Transfer Facility
    13055 FM 33522
    TDCJ No. 1967140
    Abilene, Texas 79601

     Third Court of Appeals at Austin, Texas
     P.O. Box 12547
     Austin, Texas 78777
     (Sent via Email)